OPINION — AG — ** AD VALOREM TAXATION — APPORTIONMENT — SCHOOL DISTRICTS ** IN APPORTIONING THE COST OF REVALUATION OF COUNTY PROPERTY FOR AD VALOREM TAXATION PURPOSES PURSUANT TO 68 O.S. 2481.4 [68-2481.4], THE TAX PROCEEDS FROM PUBLIC SERVICE CORPORATIONS MUST BE INCLUDED IN DETERMINING THE RATIO AN INDIVIDUAL SCHOOL DISTRICT'S TAX PROCEEDS BEARS TO THE TOTAL TAX PROCEEDS OF ALL AD VALOREM TAX RECIPIENTS. (REVALUATION BUDGET, REAL PROPERTY, UTILITIES, TAXABLE PROPERTY, RURAL ELECTRIC, COUNTY ASSESSOR, COUNTY EQUALIZATION BOARD, COUNTY EXCISE BOARD) CITE: 68 O.S. 2443 [68-2443], 68 O.S. 2444 [68-2444] [68-2444], 68 O.S. 2455 [68-2455] 68 O.S. 2481.1 [68-2481.1], 68 O.S. 2481.4 [68-2481.4] [68-2481.4] (SUSAN BRIMER AGOSTA)